Exhibit 10.2

SEVERANCE BENEFIT AGREEMENT

This Severance Benefit Agreement (this “Agreement”) is made May 30, 2016, by and
between Timothy J. Cutt (“Executive”) and Cobalt International Energy, Inc. (the
“Company”), effective as of July 2, 2016 (the “Effective Date”). The Company and
Executive are referred to individually herein as a “Party” and collectively as
the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company acknowledges that Executive possesses skills that are
valuable to the Company and the Company wishes to enter this Agreement in order
to better ensure itself of access to the services of Executive, to provide
further incentive for Executive to build and preserve the goodwill of the
Company, and in order to protect its legitimate business interests, including
the preservation of its goodwill and Confidential Information (as defined
below); and

WHEREAS, Executive wishes to be employed by the Company, advance the business
interests of the Company and obtain the benefits set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1 “Accrued Amounts” means (a) all earned, unpaid base salary, which shall be
paid to Executive within six days following the Date of Termination (or earlier
if required by applicable law), (b) reimbursement for all incurred but
unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with the expense reimbursement policies of the Company in effect as
of the Date of Termination and (c) benefits to which Executive may be entitled
pursuant to the terms of any plan or policy sponsored by the Company or any of
its Affiliates as in effect from time to time.

1.2 “Affiliates” means with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

1.3 “Award Agreement” means (a) with respect to an equity-based compensation
award granted pursuant to the LTIP, the Award Document (as defined in the LTIP)
evidencing such award; and (b) with respect to an equity-based compensation
award not granted pursuant to the LTIP, the written or electronic agreement by
which such award is evidenced.

1.4 “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

1.5 “Business” means the business and operations that are the same or similar to
those engaged in by the Company and any of its Affiliates for which Executive
provides services during Executive’s employment with the Company or any of its
Affiliates, or in which the Company or any such Affiliate has material plans to
engage of which Executive is aware during the period of his employment with the
Company, which business and operations include the business of exploration for,
and the development and production of, oil and natural gas and the acquisition
of leases and other real property in connection therewith.

1.6 “Cause” means Executive’s (a) willful failure to substantially perform
Executive’s duties (other than any such failure resulting from Executive’s
physical or mental incapacity); (b) willful misconduct, gross negligence, breach
of fiduciary duty, fraud, theft or embezzlement, in each case, that results in
demonstrable harm to the Company or any of its Affiliates; (c) material breach
of this Agreement that results in demonstrable harm to the Company or any of its
Affiliates; (d) conviction of, or plea of nolo contendere to, any felony (or
state law equivalent) or any crime involving moral turpitude; or (e) commission
of an act of fraud, embezzlement, or misappropriation, in each case, against the
Company or any of its Affiliates. Notwithstanding the foregoing, except for a
failure, breach or refusal that, by its nature, cannot reasonably be expected to
be cured, Executive shall have 30 days following the delivery of written notice
by the Company or one of its Affiliates within which to cure any actions or
omissions described in clauses (a), (b) or (c) constituting Cause; provided,
however, that, if the Company reasonably expects irreparable injury from a delay
of 30 days, the Company or one of its Affiliates may give Executive notice of
such shorter period within which to cure as is reasonable under the
circumstances, which may include the termination of Executive’s employment
without notice and with immediate effect.

1.7 “Change in Control” has the meaning assigned to such term in the LTIP;
provided, however, that a Change in Control shall not be deemed to have occurred
for purposes of this Agreement unless the applicable transaction or event also
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5).

1.8 “CIC Protection Period” means the period beginning on the date on which a
Change in Control occurs and ending on the date that is 24-months following the
date on which such Change in Control occurs.

1.9 “Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.

1.10 “Date of Termination” means the effective date of the termination of
Executive’s employment with the Company and its Affiliates, as applicable, such
that Executive is no longer employed by the Company or any of its Affiliates.

1.11 “Disability” means Executive has become entitled to receive long-term
disability benefits under the Company’s long-term disability plan that covers
Executive, as in effect from time to time; provided, however, that if there is
no such plan, “Disability” means Executive is unable to perform the essential
functions of Executive’s position (after accounting for reasonable
accommodation, if applicable), due to an illness or physical or mental
impairment or other incapacity that continues, or can reasonably be expected to
continue, for a period in excess of 120 days, whether or not consecutive.

 

2



--------------------------------------------------------------------------------

1.12 “Good Reason” means the occurrence of any of the following events without
Executive’s consent: (a) a material diminution in Executive’s annualized base
salary; (b) a material diminution in Executive’s authority, duties, or
responsibilities; (c) a material breach of this Agreement by the Company; or
(d) a relocation of the geographic location of Executive’s principal place of
employment by more than 75 miles from Houston, Texas. Notwithstanding the
foregoing provisions of this definition or any other provision of this Agreement
to the contrary, any assertion by Executive of a termination for Good Reason
shall not be effective unless all of the following conditions are satisfied:
(1) Executive must provide written notice to the Company of the existence of the
condition(s) providing grounds for termination for Good Reason within 30 days of
the initial existence of such grounds; (2) the condition(s) specified in such
notice must remain uncorrected for 30 days following the Company’s receipt of
such written notice; and (3) the date of Executive’s termination of employment
must occur within 60 days after the initial existence of the condition(s)
specified in such notice.

1.13 “LTIP” means the Cobalt International Energy, Inc. 2015 Long Term Incentive
Plan.

1.14 “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

1.15 “Prohibited Period” means the period during which Executive is employed by
the Company or any of its Affiliates and continuing until the date that is 12
months following the Date of Termination.

1.16 “Qualifying Termination” means any termination of Executive’s employment
(a) by the Company without Cause (which, for the avoidance of doubt, does not
include a termination due to death or Disability), or (b) due to Executive’s
resignation for Good Reason.

1.17 “Release” means a general release of claims, in a form acceptable to the
Company, which shall be in substantially the form attached hereto as Exhibit A.

1.18 “Release Expiration Date” means the date that is 21 days following the date
upon which the Company delivers the Release to Executive (which shall occur no
later than seven days following the Date of Termination) or, in the event that
such termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

1.19 “Restricted Area” means Angola, Gabon, Mexico, Texas, the Gulf of Mexico
and any other geographic area where the Company or any of its Affiliates conduct
or have material plans to conduct the Business as of the last day that Employee
is employed by the Company or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

1.20 “Severance Payment” means a total amount equal to (a) in the event of a
Qualifying Termination on or before the third anniversary of the Effective Date
and not within a CIC Protection Period, two times the sum of Executive’s
annualized base salary as in effect on the Date of Termination plus Executive’s
target bonus as of the Date of Termination; (b) in the event of a Qualifying
Termination after the third anniversary of the Effective Date and not within a
CIC Protection Period, one times the sum of Executive’s annualized base salary
as in effect on the Date of Termination plus Executive’s target bonus as of the
Date of Termination; and (c) in the event of a Qualifying Termination at any
time within a CIC Protection Period, three times the sum of Executive’s
annualized base salary as in effect on the Date of Termination plus Executive’s
target bonus as of the Date of Termination.

ARTICLE II

SEVERANCE PAYMENTS AND BENEFITS

2.1 Qualifying Termination Not Within a CIC Protection Period. In the event that
Executive’s employment with the Company and, as applicable, each of its
Affiliates ends due to a Qualifying Termination that is not within a CIC
Protection Period, then Executive shall be entitled to receive the Accrued
Amounts and so long as the requirements of Section 2.4 are satisfied and
Executive abides by Executive’s continuing obligations under Articles III, IV
and V, the Company shall also provide Executive with the following payments:

(a) The Company shall pay the Severance Payment to Executive in a lump sum on
the Company’s first regularly scheduled pay date that is on or after the date
that is 60 days after the Date of Termination, but in no event later than
March 15 of the calendar year following the calendar year in which the Date of
Termination occurs.

(b) The Company shall pay Executive’s pro-rata bonus for the calendar year in
which the Date of Termination occurs, determined by multiplying the bonus
Executive would have received based on actual performance (as determined by the
Board, in its sole discretion, following the end of such calendar year) by a
fraction, the numerator of which is the number of days Executive was employed by
the Company in the calendar year that includes the Date of Termination and the
denominator of which is the number of days in such calendar year, payable at the
time bonuses for such calendar year are paid to active executives of the
Company, but in no event later than March 15 of the calendar year following the
calendar year in which the Date of Termination occurs.

(c) The Company shall pay any earned but unpaid bonus for the calendar year
preceding the calendar year in which the Date of Termination occurs, which
amount shall be paid to Executive on or before March 15 of the calendar year
following the calendar year in which the Date of Termination occurs, but in no
event earlier than the date that is 60 days after the Date of Termination.

(d) The Company shall pay a lump sum payment equal to $48,000 on the Company’s
first regularly scheduled pay date that is on or after the date that is 60 days
after the Date of Termination, but in no event later than March 15 of the
calendar year following the calendar year in which the Date of Termination
occurs.

 

4



--------------------------------------------------------------------------------

2.2 Qualifying Termination Within a CIC Protection Period. In the event that
Executive’s employment with the Company and, as applicable, each of its
Affiliates ends due to a Qualifying Termination within a CIC Protection Period,
then Executive shall be entitled to receive the Accrued Amounts and, so long as
the requirements of Section 2.4 are satisfied and Executive abides by
Executive’s continuing obligations under Articles III, IV and V, the Company
shall also provide Executive with the following payments:

(a) The Company shall pay the Severance Payment to Executive in a lump sum on
the Company’s first regularly scheduled pay date that is on or after the date
that is 60 days after the Date of Termination, but in no event later than
March 15 of the calendar year following the calendar year in which the Date of
Termination occurs.

(b) The Company shall pay Executive’s pro-rata bonus for the calendar year in
which the Date of Termination occurs, determined by multiplying the bonus
Executive would have received based on target performance by a fraction, the
numerator of which is the number of days Executive was employed by the Company
in the calendar year that includes the Date of Termination and the denominator
of which is the number of days in such calendar year, payable at the time
bonuses for such calendar year are paid to active executives of the Company, but
in no event later than March 15 of the calendar year following the calendar year
in which the Date of Termination occurs.

(c) The Company shall pay any earned but unpaid bonus for the calendar year
preceding the calendar year in which the Date of Termination occurs, which
amount shall be paid to Executive on the Company’s first regularly scheduled pay
date that is on or after the date that is 60 days after the Date of Termination,
but in no event later than March 15 of the calendar year following the calendar
year in which the Date of Termination occurs.

(d) The Company shall pay a lump sum payment equal to $72,000 on the Company’s
first regularly scheduled pay date that is on or after the date that is 60 days
after the Date of Termination, but in no event later than March 15 of the
calendar year following the calendar year in which the Date of Termination
occurs.

2.3 Vesting of Equity-Based Compensation Awards.

(a) In the event that Executive’s employment with the Company and, as
applicable, each of its Affiliates ends due to a Qualifying Termination that is
not within a CIC Protection Period, then so long as the requirements of
Section 2.4 are satisfied and Executive abides by Executive’s continuing
obligations under Articles III, IV and V, (i) all outstanding equity-based
compensation awards granted to Executive prior to the Date of Termination
(x) that remain unvested as of the Date of Termination, (y) are not Performance
Awards (as defined in the LTIP), and (z) are scheduled to become vested during
the two-year period following the Date of Termination shall continue to vest on
their original schedule as if Executive remained actively employed by the
Company for the entirety of such two-year period following the Date of
Termination and (ii) all outstanding equity-based compensation awards granted to
Executive prior to the Date of Termination that are Performance Awards subject
to a performance requirement that has not been satisfied and certified by the
Board (or a committee thereof) as of the Date of Termination shall be subject to
the terms set forth in the applicable Award Agreement.

 

5



--------------------------------------------------------------------------------

(b) In the event that Executive’s employment with the Company and, as
applicable, each of its Affiliates ends due to a Qualifying Termination within a
CIC Protection Period, then all outstanding equity-based compensation awards
granted to Executive prior to the Date of Termination that remain unvested as of
the Date of Termination shall be subject to the terms of Section 12 of the LTIP.

2.4 Release. As a condition to the receipt of the Severance Payment, the
payments contemplated in Sections 2.1 and 2.2 (and any portion thereof), and
accelerated or continued vesting of equity-based compensation awards
contemplated in Section 2.3, (a) Executive must execute and deliver the Release
to the Company on or before the Release Expiration Date and (b) the revocation
period under the Release must fully expire without revocation of the Release by
Executive.

2.5 Non-Qualifying Termination of Employment. In the event that Executive’s
employment with the Company and, as applicable, each of its Affiliates
terminates other than pursuant to a Qualifying Termination, then all
compensation and all benefits to Executive shall terminate contemporaneously
with such termination of employment, except that Executive shall be entitled to
the Accrued Amounts; provided, however, that if Executive’s employment
terminates due to Executive’s death or Disability, then (i) the Company shall
also pay Executive’s pro-rata target bonus for the calendar year that includes
the Date of Termination, determined by multiplying Executive’s target bonus for
such calendar year by a fraction, the numerator of which is the number of days
Executive was employed by the Company in the calendar year that includes the
Date of Termination and the denominator of which is the number of days in such
calendar year, which payment shall be paid on the Company’s first regularly
scheduled pay date that is on or after the date that is 60 days after the Date
of Termination, but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs, (ii) all
outstanding equity-based compensation awards granted to Executive pursuant to
the LTIP (other than Performance Awards) prior to the Date of Termination that
remain unvested as of the Date of Termination shall immediately become fully
vested as of the Date of Termination and (iii) all outstanding equity-based
compensation awards granted to Executive prior to the Date of Termination that
are Performance Awards subject to a performance requirement that has not been
satisfied and certified by the Board (or a committee thereof) as of the Date of
Termination shall be subject to the terms set forth in the applicable Award
Agreement.

2.6 Parachute Taxes in Connection with a Change in Control. Notwithstanding
anything to the contrary in this Agreement, if Executive is a “disqualified
individual” (as defined in section 280G(c) of the Code), and the payments and
benefits provided for in this Agreement, together with any other payments and
benefits which Executive has the right to receive from the Company or any of its
Affiliates, would constitute a “parachute payment” (as defined in section
280G(b)(2) of the Code), then the payments and benefits provided for in this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by Executive from the Company
and its Affiliates will be one dollar ($1.00) less than three times Executive’s
“base amount” (as defined in section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the excise tax imposed by section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to Executive (taking into
account any applicable excise tax under section

 

6



--------------------------------------------------------------------------------

4999 of the Code and any other applicable taxes). The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its Affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 2.6 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Executive’s excise tax liabilities
under section 4999 of the Code.

ARTICLE III

PROTECTION OF INFORMATION

3.1 Disclosure to and Property of the Company. For purposes of this Article III,
(a) the term “Company” shall include the Company and each of its Affiliates and
(b) the term “Confidential Information” shall mean any and all confidential or
proprietary information and materials, as well as all trade secrets, belonging
to the Company. Confidential Information includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (1) technical information and
materials of the Company; (2) business information and materials of the Company;
(3) any information or material that gives the Company an advantage with respect
to its competitors by virtue of not being known by those competitors; and
(4) other valuable, confidential information and materials and/or trade secrets
of the Company. All Confidential Information shall be the sole and exclusive
property of the Company. Upon termination of Executive’s employment with the
Company, for any reason, Executive shall promptly deliver all documents and
materials (including electronically stored information) containing or reflecting
Confidential Information, and all copies thereof, to the Company.
Notwithstanding the preceding provisions of this Section 3.1, the term
Confidential Information does not include (i) any information that, at the time
of disclosure by the Company, is available to the public other than as a result
of any unauthorized act of Executive, or (ii) any information that becomes
available to Executive on a non-confidential basis from a source other than the
Company or any of its respective directors, officers, employees, agents or
advisors; provided, that such source is not known by Executive to be bound by a
confidentiality agreement with or other obligation of secrecy to the Company
regarding the information.

3.2 Disclosure to Executive. Executive expressly acknowledges and agrees that
Executive has obtained Confidential Information during the course of Executive’s
employment with the Company and the Parties acknowledge and agree that Executive
will be provided with additional Confidential Information in the course of
Executive’s employment with the Company.

 

7



--------------------------------------------------------------------------------

3.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information. Executive agrees that
Executive will not, at any time during the term of Executive’s employment or
thereafter, make any unauthorized disclosure of Confidential Information, or
make any use thereof, except, in each case, in the carrying out of Executive’s
responsibilities to the Company. Executive further agrees to preserve and
protect the confidentiality of all confidential information of third parties
provided to the Company by such third parties with an expectation of
confidentiality. Executive expressly acknowledges and agrees that Executive
would violate the terms of this Article III if Executive breaches any of the
provisions of Article V below. Executive shall use commercially reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by applicable laws;
provided, however, that in the event disclosure is required by applicable laws
and Executive is making such disclosure, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure, so
that the Company may seek an appropriate protective order.

3.4 Nothing in this Agreement will prevent Executive from: (a) making a good
faith report of possible violations of applicable law to any governmental agency
or entity; or (b) making disclosures that are protected under the whistleblower
provisions of applicable law.

ARTICLE IV

STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

4.1 Statements Concerning the Company. Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Company, any of its Affiliates or any of the
Company’s or such Affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory,
(b) disclose confidential information of or regarding the Company, any of its
Affiliates or any of its Affiliates’ business affairs, directors, officers,
managers, members, employees, consultants, agents or representatives, or
(c) place the Company, any of its Affiliates, or any of the Company’s or any
such Affiliates’ directors, officers, managers, members, employees, consultants,
agents or representatives in a false light before the public. A violation or
threatened violation of this prohibition may be enjoined by the courts. The
rights afforded the Company and its Affiliates under this provision are in
addition to any and all rights and remedies otherwise afforded by law.

4.2 Statements Concerning Executive. The Company shall cause its directors,
executive officers and human resource representatives to refrain, both during
and after the termination of the employment relationship, from publishing any
oral or written statements about Executive, any of Executive’s Affiliates or any
of such Affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

 

8



--------------------------------------------------------------------------------

ARTICLE V

NON-COMPETITION; NON-SOLICITATION

5.1 Definitions. For purposes of this Article V, the term “Company” shall
include the Company and each of its Affiliates (a) for which Executive provides
services during the period in which Executive is employed by the Company or any
of its Affiliates or (b) about which Executive obtains, or has obtained,
Confidential Information.

5.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article V (i) to protect
the trade secrets and Confidential Information of the Company disclosed or
entrusted to Executive by the Company or created or developed by Executive for
the Company and the business opportunities disclosed or entrusted to Executive
by the Company and so as to enforce Executive’s obligations not to misuse or
disclose the Company’s Confidential Information, (ii) to protect the business
goodwill of the Company and (iii) as an express incentive for the Company to
employ Executive, enter into this Agreement, and to provide the benefits herein.

(a) Executive expressly covenants and agrees that during the Prohibited Period,
other than on behalf of the Company, Executive will refrain from carrying on or
engaging, directly or indirectly, in the Business in the Restricted Area and,
accordingly, Executive will not, directly or indirectly within the Restricted
Area during the Prohibited Period (other than on behalf of the Company), own,
manage, operate, join, become an employee, independent contractor, consultant or
advisor of, or otherwise provide services to, control or participate in any
business, individual, partnership, firm, corporation or other entity which
carries on the Business.

(b) Executive further covenants and agrees that during the Prohibited Period,
Executive will not: (i) engage or employ, or solicit or contact with a view to
the engagement or employment of, any person who is an officer or employee of the
Company; or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company any of the
Company’s customers or suppliers with whom or which Executive had contact on
behalf of the Company during the 12 months that precede the Date of Termination
or any of the Company’s customers, prospective customers, suppliers or
prospective suppliers about whom or which Executive received or learned of any
Confidential Information during the 12 months that precede the Date of
Termination.

5.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in this Article V are reasonable in all respects and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Company, including the protection of its Confidential Information, trade
secrets and goodwill. Executive further acknowledges that the Company conducts
the Business throughout the Restricted Area. Executive and the Company also
acknowledge that money damages would not be a sufficient remedy for any breach
of this Article V or Articles III or IV above by Executive, and the Company
shall be entitled to enforce the provisions of this Article V and Articles III
and IV above by terminating payments or additional benefits then owing to
Executive and to specific performance, injunctive relief and other equitable
relief, without bond, as remedies for such breach or any threatened breach. In

 

9



--------------------------------------------------------------------------------

addition, in the event of a breach by Executive, Executive will repay to the
Company any and all payments received or paid or deemed paid by the Company for
the benefit of Executive pursuant to Article II above. Such remedies shall not
be deemed the exclusive remedies for a breach of this Article V or Articles III
or IV above but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Executive and Executive’s agents.

5.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article V. Executive acknowledges that the geographic scope and duration of the
covenants contained in this Article V are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the operations of the Company’s business, (b) Executive’s level of control
over and contact with the Company’s business throughout the Restricted Area,
(c) the fact that the Business is conducted by the Company throughout the
Restricted Area, (d) the fact that Executive’s duties are fulfilled throughout,
materially relate to work performed by the Company throughout, the Restricted
Area, (e) the compensation and Confidential Information that Executive has
received and will receive in conjunction with Executive’s employment with the
Company and (f) the goodwill that Executive has built and will help build during
Executive’s employment by the Company. It is the desire and intent of the
Parties that the provisions of this Article V be enforced to the fullest extent
permitted under any applicable laws, whether now or hereafter in effect.
Executive and the Company hereby waive any provision of any applicable laws that
would render any provision of this Article V invalid or unenforceable.

5.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article V would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in Competing Businesses in the Restricted Area during the
Prohibited Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from the Company to justify such
restriction. Further, Executive acknowledges that Executive’s skills are such
that Executive can be gainfully employed in non-competitive employment, and that
Executive’s agreement not to compete will not prevent Executive from earning a
living. Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the Parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under all applicable laws so that the entire non-competition agreement in this
Article V and this entire Agreement as prospectively modified shall remain in
full force and effect and shall not be rendered void or illegal.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

DISPUTE RESOLUTION

6.1 Dispute Resolution.

(a) Subject to Section 6.1(b), any dispute, controversy or claim between
Executive and the Company or any of its Affiliates arising out of or relating to
this Agreement or Executive’s employment with the Company or any of its
Affiliates will be finally settled by arbitration in Houston, Texas before, and
in accordance with the then-existing American Arbitration Association (“AAA”)
Employment Arbitration Rules. The arbitration award shall be final and binding
on both Parties. Any arbitration conducted under this Article VI shall be heard
by a single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance. The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing Parties and the Parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
Parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing Party. The Parties will share equally the costs and
fees associated with such arbitration unless the Arbitrator determines that
compelling reasons exist for allocating all or a portion of such costs and fees
to one Party.

(b) Notwithstanding Section 6.1(a), the Company may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief; provided,
however, that the remainder of any such dispute (beyond the application for
emergency or temporary injunctive relief) shall be subject to arbitration under
this Article VI.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Article VII, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Article VI shall prohibit a Party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a Person which is
not a Party to this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

If to Executive, addressed to:

Timothy J. Cutt

 

                                                                      

 

                                                                      

If to the Company, addressed to:

Cobalt International Energy, Inc.

920 Memorial City Way, Suite 100

Houston, TX 77024

Facsimile: (713) 579-9184

Attention: Executive Vice President and General Counsel

or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2 Governing Law; Submission to Jurisdiction.

(a) The Agreement shall be governed by the laws of the State of Texas, without
regard to conflicts of laws principles thereof.

(b) With respect to any action to obtain emergency, temporary or preliminary
injunctive relief as permitted by Articles III, IV or V above, the Parties
hereto hereby consent to the exclusive jurisdiction, forum and venue of the
state and federal courts residing in, or with jurisdiction over, Harris County,
Texas. The Parties recognize that such forum and venue is convenient and
directly and materially related to their employment relationship and this
Agreement.

7.3 No Waiver. No failure by either Party hereto at any time to give notice of
any breach by the other Party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If an arbitrator or a court of competent jurisdiction
determines that any provision (or part thereof) of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
part thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

12



--------------------------------------------------------------------------------

7.6 Withholding of Taxes. The Company may withhold from any payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any applicable laws.

7.7 Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Unless the context requires otherwise, all
references herein to an agreement, plan, instrument or other document shall be
deemed to refer to such agreement, plan, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof. The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

7.8 Assignment. This Agreement and the rights hereunder are personal in nature
and may not be assigned by Executive without the prior written consent of the
Company. In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate. Subject to the preceding
provisions of this Section 7.8, this Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.

7.9 At-Will Employment. Nothing in this Agreement shall affect the at-will
nature of Executive’s employment, as the Company (and, as applicable, its
Affiliates) or Executive may terminate the employment relationship at any time
and for any reason or no reason at all.

7.10 Entire Agreement. This Agreement, the LTIP and all applicable Award
Agreements constitute the entire agreement of the Parties with regard to the
subject matter hereof, and contain all the covenants, promises, representations,
warranties and agreements between the Parties with respect to the subject matter
hereof.

7.11 Modification; Waiver; Termination. Any modification, waiver or termination
of this Agreement will be effective only if it is in writing and signed by both
of the Parties.

 

13



--------------------------------------------------------------------------------

7.12 Third-Party Beneficiaries. Each Affiliate of the Company shall be a
third-party beneficiary of Executive’s covenants and obligations under Articles
III, IV or V above and shall be entitled to enforce such obligations as if a
party hereto.

7.13 Internal Revenue Code Section 409A. This Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended and the Treasury regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”). Any
payments to be made under this Agreement upon a termination of Executive’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Each installment payment under
this Agreement is intended to be a separate payment for purposes of
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Executive’s receipt of such payment or
benefit is not delayed until the earlier of (a) the date of Executive’s death or
(b) the date that is six months after the date of termination of Executive’s
employment with the Company (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to Executive (or Executive’s
estate, if applicable) until the Section 409A Payment Date. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 

COBALT INTERNATIONAL ENERGY, INC. By:  

/s/ Joseph H. Bryant

  Name:Joseph H. Bryant   Title: Chairman & CEO EXECUTIVE

/s/ Timothy J. Cutt

Timothy J. Cutt

SIGNATURE PAGE TO

SEVERANCE BENEFIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Severance Benefit Agreement (the “Severance Agreement”) dated as of
May 30, 2016, by and among Timothy J. Cutt (“Executive”) and Cobalt
International Energy Inc. (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Severance
Agreement.

1. For good and valuable consideration, including the Company’s provision of
certain severance payments to Executive in accordance with Section [2.1] [2.2]
of the Severance Agreement (or any portion of such payments), Executive hereby
releases, discharges and forever acquits the Company and its Affiliates and each
of the foregoing entities’ respective Affiliates (each as defined in the
Severance Agreement) and subsidiaries and the past, present and future
stockholders, officers, members, partners, directors, managers, employees,
agents, attorneys, heirs, representatives, successors and assigns of the
foregoing, in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its Affiliates or any
of their respective Affiliates and all fiduciaries and administrators of any
such plans, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Executive’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter occurring on or prior to the date that Executive
signs this Agreement including, without limitation, (i) any alleged violation
through the date of this Agreement of: (A) the Age Discrimination in Employment
Act of 1967, as amended (including as amended by the Older Workers Benefit
Protection Act); (B) Title VII of the Civil Rights Act of 1964, as amended;
(C) the Civil Rights Act of 1991; (D) Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; (E) the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); (F) the Immigration Reform Control Act, as
amended; (G) the Americans with Disabilities Act of 1990, as amended; (H) the
National Labor Relations Act, as amended; (I) the Occupational Safety and Health
Act, as amended; (J) the Family and Medical Leave Act of 1993; (K) any federal,
state or local anti-discrimination or anti-retaliation law; (xii) any federal,
state or local wage and hour law; (L) any other local, state or federal law,
regulation or ordinance; and (M) any public policy, contract, tort, or common
law claim; (ii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in, or with respect to, a Released Claim; (iii) any and
all rights, benefits or claims Executive may have under any employment contract,
incentive compensation plan or equity-based compensation plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Severance Agreement, the LTIP and any award agreement thereunder
and (iv) any claim for compensation or benefits of any kind not expressly set
forth in Article II of the Severance Agreement (collectively, the “Released
Claims”). In no event shall the Released Claims include (a) any claim which
arises after the date Executive executes this Agreement, (b) any claim to vested
benefits under an employee benefit plan of any Company Party that is subject to
ERISA, (c) any claims for contractual severance payments under Section [2.1]
[2.2] of the Severance Agreement, or (d) any rights arising under any directors’
and officers’ liability insurance or other similar insurance policy to which
Executive is a party or of which he is a beneficiary. This Agreement is not
intended to indicate that any such claims

 

EXHIBIT A-1



--------------------------------------------------------------------------------

exist or that, if they do exist, they are meritorious. Rather, Executive is
simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this nature that
Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. By signing this
Agreement, Executive is bound by it. Anyone who succeeds to Executive’s rights
and responsibilities, such as heirs or the executor of Executive’s estate, is
also bound by this Agreement. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit. Notwithstanding the release of liability contained herein, nothing in
this Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; provided, however, that Executive understands
and agrees that Executive is waiving any and all rights to recover any monetary
or personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions. THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

2. Executive agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims. Executive
represents and warrants that Executive has not filed any claims, complaints,
charges or lawsuits against any of the Company Parties with any governmental
agency or with any state or federal court or arbitrator for, or with respect to,
a matter, claim, or incident that occurred or arose out of one or more
occurrences that took place on or prior to the date hereof. Executive further
represents and warrants that he has made no assignment, sale, delivery, transfer
or conveyance of any rights Executive has asserted or may have against any of
the Company Parties to any person or entity, in each case, with respect to any
Released Claims.

3. By executing and delivering this Agreement, Executive expressly acknowledges
that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least [21] [45] days to consider this Agreement before
the execution and delivery hereof to the Company [Add if 45-day period applies:
, and Executive acknowledges that attached to this Agreement are (i) a list of
the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(ii) a list of the ages of those employees not selected for termination (or
participation in such program); and (iii) information about the unit affected by
the employment termination program of which Executive’s termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];

(c) Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and Executive has had
adequate opportunity to do so prior to executing this Agreement;

 

EXHIBIT A-2



--------------------------------------------------------------------------------

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Severance Agreement and herein; and Executive is signing this Agreement
knowingly, voluntarily and of Executive’s own free will, and Executive
understands and agrees to each of the terms of this Agreement; and

(e) With the exception of any sums that Executive may be owed pursuant to
Section [2.1] [2.2] of the Severance Agreement, Executive has been paid all
wages and other compensation that which Executive has been entitled to receive
as of the day that he executes this Agreement and received all leaves (paid and
unpaid) to which Executive was entitled during his employment with the Company
and, as applicable, each of its Affiliates.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Board of Directors of the Company (such seven day period being referred to
herein as the “Release Revocation Period”). To be effective, such revocation
must be in writing signed by Executive and must be received by the Board of
Directors of the Company before 11:59 p.m., Houston, Texas time, on the last day
of the Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

Executed on this ___________ day of _____________, ________.

 

 

Timothy J. Cutt

 

EXHIBIT A-3